PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pinciuc et al.
Application No. 16/872,243
Filed: 11 May 2020
For: Wireless Charging System With Solenoids
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed November 11, 2021, to expunge information from the above identified application.

The petition is granted.

Petitioner requests that the Response to Notice to File Corrected Application Papers and Substitute Specification (both clean and marked), filed on November 10, 2021, be expunged from the above identified application.  The petition submits that these documents were unintentionally submitted.  Also, no papers were filed in this application on November 10, 2021.  However, a Response to Notice to File Corrected Application Papers and Substitute Specifications (both clean and marked) were filed on November 9, 2021.  This decision assumes that these documents filed on November 9, 2021 are the papers to be expunged from the above identified application

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the Response to Notice to File Corrected Application Papers and Substitute Specification (both clean and marked), filed November 9, 2021, and also remove such from the listing of publicly available documents in the USPTO for this Image File Wrapper (IFW).




Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions